                              IN THE UNITED STATES DISTRICT COURT

                               FOR THE EASTERN DISTRICT OF TEXAS

                                            BEAUMONT DIVISION


LATTHEN CHANCE DOUGLAS                                    §

VS.                                                       §               CIVIL ACTION NO. 1:18-CV-312

DIRECTOR, TDCJ-CID                                        §


               MEMORANDUM ORDER ADOPTING THE MAGISTRATE JUDGE’S
                        REPORT AND RECOMMENDATION
        Petitioner, Latthen Chance Douglas, a prisoner confined at the Mark Stiles Unit of the Texas
Department of Criminal Justice, Correctional Institutions Division, proceeding pro se and in forma

pauperis, filed this petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254.

        The Court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this

Court. The Magistrate Judge recommends denying petitioner’s motion for entry of default

judgment.

        The Court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record, and pleadings.                              No

objections to the Report and Recommendation of United States Magistrate Judge have been filed

to date.1

                                                      ORDER

        Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct,

and the report of the Magistrate Judge is ADOPTED
       SIGNED this the 7 day of May, 2019.




                                      ____________________________
                                      Thad Heartfield
                                      United States District Judge
        1
            Petitioner received a copy of the Report and Recommendation on March 5, 2019 (docket entry no. 34).
